      Case 2:21-cv-00239-WHA-SMD Document 5 Filed 08/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

MACK WINCHESTER, #121 276,               )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )     CASE NO. 2:21-CV-239-WHA-SMD
                                         )
LEIGH GWATHNEY,                          )
CHAIRPERSON, et al.,                     )
                                         )
      Defendants.                        )

                                        ORDER

      This case is before the court on the Recommendation of the United States Magistrate

Judge entered on July 15, 2021. There being no timely objection filed to the

Recommendation and upon independent review of the file, it is

      ORDERED as follows:

      1. The Recommendation of the Magistrate Judge (Doc. 4) is ADOPTED.

      2. Plaintiff’s Complaint is DISMISSED without prejudice prior to service of

process under 28 U.S.C. § 1915(e)(2)(B)(ii).

      Final Judgment will be entered separately.

      Done, this 4th day of August 2021.




                                    /s/ W. Harold Albritton
                                  W. HAROLD ALBRITTON
                                  SENIOR UNITED STATES DISTRICT JUDGE
